 Case 2:18-cv-02612-SVW-AGR Document 93 Filed 02/05/19 Page 1 of 2 Page ID #:819

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:18-cv-02612-SVW-AGR                                           Date        February 5, 2019

Title        Leon D. Milbeck v. TrueCar, Inc. et al.




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            IN CHAMBERS ORDER DENYING DEFENDANTS’ MOTION TO
                         DISMISS [88]

        A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint “must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is plausible on its face “when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. Rule 9(b)
“requires particularity when pleading ‘fraud or mistake.’” Iqbal, 566 U.S. at 686. “Allegations in the
complaint, together with reasonable inferences therefrom, are assumed to be true for purposes of the
motion.” Odom v. Microsoft Corp., 486 F.3d 541, 545 (9th Cir. 2007).

        The Court has reviewed Plaintiff’s Amended Class Action Complaint, Dkt. 47, and Defendants’
motion to dismiss, Dkt. 88. For purposes of the motion-to-dismiss stage, Plaintiff has adequately
alleged—under both the plausibility and heightened pleading standards—that Defendants made
materially false and misleading statements by making risk statements regarding TrueCar’s reliance on
USAA’s website without alerting the public that the risk had already come to fruition and by falsely
representing that USAA would be a key driver of unit and revenue growth in 2017. Furthermore,
Plaintiff has adequately alleged a strong inference of scienter by alleging that Defendants knew about
USAA’s website redesign and its impact as of January 2017 and that Guthrie and Pierantoni sold
TrueCar stock in sales that were suspicious in their timing, size, and amount, especially in light of
Guthrie’s and Pierantoni’s prior sales. Assuming, as it must, the allegations to be true, the Court




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 2
Case 2:18-cv-02612-SVW-AGR Document 93 Filed 02/05/19 Page 2 of 2 Page ID #:820

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
Case No.    2:18-cv-02612-SVW-AGR                                         Date    February 5, 2019

Title       Leon D. Milbeck v. TrueCar, Inc. et al.



DENIES Defendants’ motion to dismiss.

        IT IS SO ORDERED.




                                                                                           :
                                                         Initials of Preparer
                                                                                 PMC

                                        CIVIL MINUTES - GENERAL                                Page 2 of 2
